        Case 4:20-cr-00020-BMM Document 26 Filed 06/08/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 20-20-GF-BMM

                         Plaintiff,

           vs.                              ORDER

 CHARLES CONNOR CLARK,

                         Defendant.



      Upon the request of the United States, and for good cause shown,

      IT IS ORDERED that the warrant for the arrest of Charles Connor Clark be

quashed.

      IT IS FURTHER ORDERED that Clark’s pretrial release conditions (Doc.

14) are modified to include the following additional conditions:

      1.    Home Incarceration: You are restricted to 24-hour-a-day lock-

down at your residence except for medical necessities and court appearances

or other activities specifically approved by the court, the pretrial services

office, or supervising officer.
       Case 4:20-cr-00020-BMM Document 26 Filed 06/08/20 Page 2 of 2



     2.    Submit to location monitoring as directed by the pretrial services

office or supervising officer and comply with all of the program requirements

and instructions provided.



     DATED this 8th day of June, 2020.
